Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1 – 10 were pending in the application.
With amendment filed on September 07, 2021, Applicant have amended claims 1 – 10 and added new claims 11- 20.
Claims 1 – 20 are pending in the application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 – 20 are allowable over prior art of record. The prior art of record failed to teach, alone or in combination, a method for decoding an RF signal bearing a sequence of transmitted symbols modulated by using continuous phase modulation, the method comprising, at the level of a receiver (1) of said RF signal: estimating model parameters                         
                            
                                
                                    h
                                    ,
                                    ω
                                    ,
                                    
                                        
                                            ϕ
                                        
                                        
                                            0
                                        
                                    
                                
                            
                        
                    among which a first parameter h characterizing a modulation index, a second parameter ω characterizing a carrier frequency offset and a third parameter                         
                            
                                
                                    ϕ
                                
                                
                                    0
                                
                            
                             
                        
                    characterizing an initial phase offset, and detecting, within the received RF signal, received symbols corresponding to said transmitted symbols of the sequence, wherein, at time nT where T is a symbol duration and                         
                            n
                            ∈
                            N
                        
                    , the model parameters                         
                            
                                
                                    h
                                    ,
                                    ω
                                    ,
                                    
                                        
                                            ϕ
                                        
                                        
                                            0
                                        
                                    
                                
                            
                        
                     are estimated by solving a system of three linear equations whose: a. three unknowns                         
                            
                                
                                    
                                        
                                            
                                                
                                                    h
                                                
                                                ^
                                            
                                        
                                        
                                            (
                                            n
                                            )
                                        
                                    
                                    ,
                                    
                                        
                                            
                                                
                                                    ω
                                                
                                                ^
                                            
                                        
                                        
                                            (
                                            n
                                            )
                                        
                                    
                                    ,
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            ϕ
                                                        
                                                        ^
                                                    
                                                
                                                
                                                    0
                                                
                                            
                                        
                                        
                                            (
                                            n
                                            )
                                        
                                    
                                
                            
                        
                     are respectively functions of said model parameters                         
                            
                                
                                    h
                                    ,
                                    ω
                                    ,
                                    
                                        
                                            ϕ
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            ,
                        
                     and b. coefficients                         
                            
                                
                                    
                                        
                                            B
                                        
                                        
                                            (
                                            n
                                            )
                                        
                                    
                                    ,
                                    
                                        
                                            C
                                        
                                        
                                            (
                                            n
                                            )
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            D
                                        
                                        
                                            (
                                            n
                                            )
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            F
                                        
                                        
                                            (
                                            n
                                            )
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            G
                                        
                                        
                                            (
                                            n
                                            )
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            H
                                        
                                        
                                            (
                                            n
                                            )
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    1
                                                
                                            
                                        
                                        
                                            (
                                            n
                                            )
                                        
                                    
                                    ,
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            (
                                            n
                                            )
                                        
                                    
                                    ,
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    3
                                                
                                            
                                        
                                        
                                            (
                                            n
                                            )
                                        
                                    
                                     
                                
                            
                        
                     are computed in a recursive way in function of: i. a sequence of symbols                         
                            
                                
                                    
                                        
                                            
                                                
                                                    a
                                                
                                                ^
                                            
                                        
                                        
                                            n
                                        
                                    
                                
                            
                        
                     corresponding to the sequence of transmitted symbols up to time nT, and ii. measured phases                         
                            {
                            
                                
                                    Ψ
                                
                                
                                    k
                                
                            
                            }
                        
                     of samples                         
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                     of the RF signal received from time (n−1)T to time nT as claimed in independent claim 1. Therefore, claims 1 – 20 are novel and non-obvious over prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON . JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/Primary Examiner, Art Unit 2633